Citation Nr: 1546295	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for frostbite affecting the bilateral feet and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

On his January 2012 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In July 2015, he was informed that his requested hearing had been scheduled for August 2015.  However, he did not appear for the hearing and has not further requested rescheduling due to good cause.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from December 2010 to October 2011, which were considered by the agency of original jurisdiction (AOJ) in the December 2011 statement of the case.

The reopened issue of entitlement to service connection for frostbite affecting the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a final April 2005 rating decision, the RO denied service connection for frostbite affecting the bilateral feet.

2.  Evidence added to the record since the final April 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for frostbite affecting the bilateral feet.


CONCLUSION OF LAW

1.  The April 2005 rating decision that denied service connection for frostbite affecting the bilateral feet is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].  

2.  New and material evidence to reopen the claim of entitlement to service connection for frostbite affecting the bilateral feet has been received.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for frostbite affecting the bilateral feet is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claim is deferred pending additional development consistent with the VCAA.

By way of background, the RO initially denied service connection for frostbite affecting the bilateral feet in an April 2005 rating decision.  At that time, the RO considered the Veteran's DD Form 214 which showed he was discharged for an unspecified physical disability that existed prior to service, as well as post-service VA outpatient treatment records which reflect that, in June 2004 and August 2004, the Veteran sought treatment for chronic foot pain that he attributed to a frostbite injury he incurred while stationed in North Dakota.  The RO observed that VA was unable to locate the Veteran's service treatment records (STRs).  The rating decision noted that the post-service treatment records showed that the Veteran was variously diagnosed with chronic foot pain status post frostbite in the past and peripheral neuropathy involving the toes, possibly due to the frostbite injury.  However, the RO denied the Veteran's claim on the basis that there was no evidence showing his condition began during service.  In reaching such decision, the RO further noted that there was no evidence of the condition at separation from service until August 2004.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The record reflects that the April 2005 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  However, the Veteran did not subsequently submit any further communication, including a notice of disagreement, as to the April 2005 rating decision, and no other exception to finality is applicable.  Indeed, no new and material evidence was received within one year of the April 2005 rating decision and no relevant service department records have been received since the issuance of that decision.  See 38 C.F.R. § 3.156(b), (c).  Accordingly, the April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2009, the Veteran sought to reopen his previously denied claim of service connection for frostbite affecting the bilateral feet.  In support of his claim, the Veteran stated that he never had his STRs, as he turned them in when he separated from service.  Additional VA treatment records were associated with the record but they only documented continued problems with the Veteran's bilateral feet, without any evidence that the post-service conditions were incurred during his period of military service.  As a result, the RO issued an August 2009 rating decision which declined to reopen the Veteran's claim on the basis that new and material evidence had not been received.  

While the August 2009 rating decision and notice of appellate rights were mailed to the Veteran's address of record, he did not submit a timely notice of disagreement as to that decision.  However, in July 2010, additional VA treatment records were associated with the record, including a May 2010 VA outpatient treatment record which reflects that the Veteran reported going to the base hospital at Grand Forks Air Force Base on two occasions after incurring a cold injury to both feet during service.  The Veteran reported that he was diagnosed with profound loss of feeling in both feet at that time and, since service, has continued to have chronic sensitivity to cold weather, dead skin on his feet, and dystrophic toenails, which he never had before service.  

In this context, the Board notes 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

At the time of the April 2005 rating decision, there was no evidence showing the Veteran's bilateral foot condition began during service or had persisted since that time.  However, given the Veteran's report of treatment for a cold weather injury during service and continued bilateral foot problems since service, the May 2010 VA treatment record is considered new, in that it was not of record at the time of the April 2005 rating decision, and material because it raises a reasonable possibility of substantiating the claim (by indicating that his current bilateral foot disability may be associated with his military service).  Moreover, such was received in July 2010, within one year of the issuance of the August 2009 rating decision.  Therefore, based on the foregoing, the Board finds that, because new and material evidence was received within one year of the August 2009 rating decision, that rating decision is not final with respect to the Veteran's claim for service connection for frostbite affecting the bilateral feet.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

In addition to the May 2010 VA treatment record, the Veteran has submitted an October 2010 statement from Dr. C.J.S., which states that the Veteran's current foot problems were most likely caused by and are a result of the cold injury he sustained years ago in North Dakota.  

As noted, at the time of the last final rating decision issued in April 2005, while there was medical evidence of a current bilateral foot condition/disability, there was no evidence that the current bilateral foot condition was related to an injury, illness, disease or disability that was incurred in or aggravated by military service.  

Since the last final decision, the new evidence received into the record consists of the May 2010 VA treatment record which documents the Veteran's report of treatment for a cold weather injury during service and continued bilateral foot problems since service, as well as the October 2010 statement from Dr. C.J.S. that attributes the Veteran's current foot problems to the cold injury he incurred during service.  

The Board concludes that the foregoing evidence is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the medical evidence that suggests a nexus between the Veteran's current foot problems and service and the lay evidence of continuity of symptomatology since service, which is presumed credible for the purposes of reopening the claim, indicates that the Veteran's current bilateral foot problems may be associated with his military service.  Further, as noted in the remand below, because Dr. C.J.S. did not provide a rationale in support of his conclusion, his opinion triggers the Secretary's duty to assist by obtaining another opinion.  

As the claim for service connection for frostbite affecting the bilateral feet was previously denied because of the lack of evidence stablishing a connection between the current bilateral foot disability and military service, the newly received evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for frostbite affecting the bilateral feet is reopened.



ORDER

New and material evidence having been received, the claim for service connection for frostbite affecting the bilateral feet is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In evaluating the Veteran's claim of service connection for frostbite affecting the bilateral feet, the Board finds that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.

As previously noted, the Veteran's STRs for his period of active service from June 1971 to March 1972 are unavailable.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran has reported being treated for a chronic cold injury to both feet on two occasions at the base hospital at Grand Forks, North Dakota.  See May 2010 VA treatment record.  In light of the unavailability of STRs, the AOJ should attempt to obtain any records directly from the Grand Forks facility as clinical records may be filed under the name of the facility rather than the service member.

In support of his claim, the Veteran has submitted an October 2010 statement from Dr. C.J.S. which purports to relate the Veteran's current bilateral foot condition to his military service.  While Dr. C.J.S. opined that the Veteran's current foot troubles are more likely caused by and a result of the cold injury he sustained during service, Dr. C.J.S. did not provide a rationale in support of his conclusion.  As a result, the October 2010 medical opinion has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.).

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is competent evidence of a current bilateral foot condition/disability and evidence which indicates that the current bilateral foot condition/disability may be associated with the Veteran's military service.  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current bilateral foot disability was incurred in or is otherwise related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Conduct a direct request for any medical records of treatment at the base hospital at Grand Forks, North Dakota, from June 1971 to March 1972 (please note that clinical records may be filed under the name of the facility rather than the service member).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current bilateral foot disorder, including but not limited to frostbite.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to review the record and report the diagnosis of any bilateral foot condition/disability that has been manifested since March 2009 (the date he filed a claim seeking service connection for such disability).  

Then, with respect to each diagnosed bilateral foot condition/disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service. 

In providing this opinion, the examiner must consider all pertinent lay and medical evidence of record, including the Veteran's assertion that he incurred a chronic cold injury to both feet during service in North Dakota, as well as the October 2010 statement from Dr. C.J.S.  The examiner must also consider the Veteran's competent assertions as to continuity of bilateral foot problems since service.

In this regard, the examiner should note that the lack of objective evidence showing treatment or complaints of neck during or after service does not, in and of itself, render the Veteran's report of such incredible. 

A rationale must be provided for each opinion offered.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


